Case: 2:19-cv-05086-MHW-CMV Doc #: 86 Filed: 05/11/20 Page: 1 of 1 PAGEID #: 1176




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Plain Local School District
Board of Education, et al.,

      Plaintiffs,                                  Case No. 2:19-cv-5086

      v.                                           Judge Michael H. Watson

Mike DeWine, et al.,                               Magistrate Judge Vascura

      Defendants.

                                     ORDER

      Pursuant to the Agreed Order entered February 27, 2020, ECF No. 63,

Plaintiffs move to voluntarily dismiss from this case the Stark County Board of

Elections defendants. Mot., ECF No. 85. Plaintiffs’ motion is unopposed.

      Plaintiffs’ motion is GRANTED. Pursuant to Federal Rule of Civil

Procedure 21, the Clerk shall drop Samuel J. Ferruccio, Jr., Frank C. Braden,

William S. Cline, and Dimitrios Pousoulides as Defendants in this case.

      IT IS SO ORDERED.


                                      ___/s/ Michael H. Watson___________
                                      MICHAEL H. WATSON, JUDGE
                                      UNITED STATES DISTRICT COURT
